PER CURIAM.
Danny Fuentes appeals his sentence, arguing that the trial court erred by imposing costs of prosecution because no agency had requested the imposition of these costs. The State correctly concedes that in accordance with Reyes v. State, 655 So.2d 111, 114 (Fla. 2d DCA 1995) (en banc), the trial court erred. We strike the $150 for cost of prosecution. Upon remand, the State may seek assessment of these costs after complying with the applicable statutory procedures. See id. at 119.
PARKER, C.J., NORTHCUTT, J., and RONDOLINO, ANTHONY, Associate Judge, concur.